Title: To James Madison from Thomas Jefferson, 15 August 1816
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Aug. 15. 16.

I do not know whether you were acquainted with the late Major Duncanson of Washington, uncle of the writer of the inclosed letter.  He was one of the earliest adventurers to the city of Washington.  He had made a princely fortune in the E. Indies, the whole of which he employed in the establishments of that city and finally sunk.  His political merits were a most persevering republicanism in the worst of times, having been one of the four only republicans in Washington & George town in the time of Mr. Adams.  When I first went there, a stranger, I found him often useful for information as to characters, and I always believed him an honest & honorable man, altho’ the warmth of his temper made him many enemies.  These are the merits of the uncle.  Of the nephew I know nothing, and have therefore informed him I could render him no other service than that of stating to you that I knew of his uncle, considering it as a duty to bear testimony to truth.  I salute you with affectionate attachment and respect

Th: Jefferson

